UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1468



CARL DAVID MENDLOW,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND; KINKOS, Rockville, Mary-
land; EMPLOYEES OF KINKOS, Rockville, Mary-
land; OFFICERS, AB, CD, Maryland Police;
EMPLOYEES, A.B.C.D. Seven Locks Facility; EM-
PLOYEES, A.B.C.D. Unknown Hospital in Central
Maryland; JUDGE MONAHAN, of the District Court
of Maryland; YALE UNIVERSITY, School of Medi-
cine; UNIVERSITY OF WASHINGTON, Schools of Law
& Medicine,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-98-
408-AMD)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl David Mendlow, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Mendlow v. Maryland, No. CA-98-408-AMD (D. Md. Feb. 26, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2